Case 6:21-cv-00051-ADA Document 14-10 Filed 03/31/21 Page 1 of 2




       Exhibit H
Public Information Report                                                                                                     about:blank
                            Case 6:21-cv-00051-ADA Document 14-10 Filed 03/31/21 Page 2 of 2


                                             Public Information Report
                                                       Public Information Report
                                                         BCS SOFTWARE LLC
                                                           Report Year :2020



         Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary
         of State (SOS). PIRs filed with annual franchise tax reports are forwarded to the SOS. After processing, the SOS
         sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information will
         be updated as changes are received from the SOS.

         You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public
         Accounts, Open Records Section, PO Box 13528, Austin, Texas 78711.



             Title                  Name and Address
                            MARLENA FITTS
         MEMBER
                            7808 ORISHA DRIVE AUSTIN, TX 78739
                            MARLENA FITTS
         DIRECTOR
                            7808 ORISHA DRIVE AUSTIN, TX 78739




1 of 1                                                                                                                   3/15/21, 1:45 PM
